Citation Nr: 0023794	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-51 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 1997, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for low back 
disability and remanded the case for further development.  
The case was returned to the Board in April 2000.


REMAND

Briefly, the record reflects that, following the issuance of 
the most recent Supplemental Statement of the Case in July 
1999, additional pertinent evidence, including VA treatment 
records for the period after July 1999, were received.  
Accordingly, the case must be remanded for the issuance of a 
supplemental statement of the case addressing the newly 
submitted evidence.  38 C.F.R. §§ 19.31, 19.37 (1999).

The record reflects that the veteran, in an October 1998 
statement, reported that he recently injured his back at 
work.  Recent VA treatment records on file document that the 
veteran has a pending workers' compensation claim against a 
recent employer.  Under the circumstances, the Board is of 
the opinion that records associated with the referenced 
workers' compensation claim should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to all workers' 
compensation claims filed by the 
veteran from 1998 to the present.

3.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case which includes consideration of all 
evidence submitted since the July 1999 Supplemental Statement 
of the Case, and provide the veteran and his representative 
with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


